DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mozeika et al., US 2013/0015596 (hereafter Mozeika) in view of Linnell et al., US 10,150,213 (hereafter Linnell).

	Regarding claims 1, 11-13 and 19, Mozeika teaches an assembly station (Fig. 1; Abstract; identified as a fabrication machine 100 (para [0030]); and also see machine 700 for Fig. 7 and para [0064])).  The machine of Mozeika includes:  
a primary manipulator (102 in Fig. 1; 702 in Fig. 7) that is a six-axis robot (i.e., configured to move about three orthogonal axes) and is configured to manipulate (i.e., rotate) an item (110 or 710) upon which additive manufacturing may be performed (paras [0030]-[0031]); 
a secondary manipulator (104 or 704) in the form of a robot used to pick up and position components from Pick-and-Place reels or trays 112 (paras [[0031]-[0032])(i.e. a part placement (PPL) robot); and 
a tool head (106 or 706) that may be a fused deposition modeling (FDM) print head (para [0030]), the fabrication machine providing for (i.e., configured to provide) placement of components at arbitrary locations followed by securing operations (para [0063]) (i.e., at least one fused filament fabrication (FFF) robot comprising a printer head (Figs. 7A and 7B, robot 706) is configured to fused filament weld at least two components together (Figs. 7A and 7B illustrating item 710 being welded to component 712).  
As illustrated in Figs.7A and 7B discussed in para [0064], the secondary manipulator 704 of Mozeika is configured to be positioned at any location with respect to the manipulator 702 regardless of the orientation of the item 710, thus meeting the claim requirement of being configured to position and hold components on and above the manipulator 702 (para [0064]).  The printer head 706 is configured to be positioned with respect primary manipulator 702 and secondary manipulator 704 for extruding fused filament vertically from the printer head during fused filament welding of two components 710 and 712 together (see Figs. 7A and 7B).  Mozeika explains that its apparatus includes one or more sensors, such as a camera system and associated software for relative part placement and in situ monitoring and processing during a manufacturing process (paras [0033]-[0036]).  Mozeika describes product fabrication with the machine 100 as “seed-centric” with the entire product being built around the initial item 110 being held and manipulated by the primary manipulator 102 or 702 (paras [0039]-[0040]).  
	Regarding the claim 1 requirement of a “build platform table” and the claim 19 “two build platform tables,”  the primary manipulator (102 or 702) illustrated in Mozeika is described as a “six-axis industrial robotic manipulator that handles the item 110 from seed item to mature product” (para [0030]) and thus is understood as a “build platform” (i.e., something upon which something else is built) configured to move about three orthogonal axes (six axes of Mozeika are x, y, z and rotation around each of x, y and z (para [0043]).  However, the effector illustrated in Mozeika, for example, manipulator 702 in Figs. 7A and 7B, is illustrated as a clamp or gripper rather than a table (understood as requiring a planar surface).  Regarding claim 1, Mozeika is silent as to any further details of its primary manipulator 102 or 702.  Also regarding claims 11-13 and 19,  Mozeika is silent as to providing a plurality of primary and secondary manipulators.
	Linnell teaches three-dimensional coordinate systems for positioning each of one or more work surfaces using a plurality of guide end effectors positioned by one or more robots such that the end effectors provide work surfaces at selected positions (Abstract).  End effectors of Linnell may be planar (i.e., provide a work surface that is in the form of a table) (see, e.g., Figs. 3A, 5 and 7; col. 4, lines 1-18; col. 10, lines 42-60), may include a gripper 306 (Fig. 3B) and/or hold an object using vacuum; the end effectors being interchangeable and assignable to different tasks, including tooling, gripping and guiding (col. 10, line 61 to col. 11, line 17).  For example, Fig. 5 illustrates two planar end effectors 504 and 506 that collectively form a jig, each connected to a robot arm (col. 13, lines 49-64).  Linnell teaches examples of jigs that may include end effectors of different shapes and any number of end effectors may collectively be used to form a jig (col. 13, lines 49-64).  Linnell teaches forming a jig from one or more of its guide end effectors for performing a task that includes precisely positioning a plurality of parts proximate to one another (col. 1 lines 24-41).  Claims 7-9 of Linnell teach a system that may include a plurality of planar guide end effectors, a plurality of gripper part positioning end effectors and a plurality of tool end effectors, the plurality of guides, grippers and tools selected based upon tasks being performed on one or more parts.  Tasks described in Linnell include spraying and extruding (col. 6, lines 4-18).  Linnell teaches that its dynamic 3D jigs created by its guide end effectors form work surfaces and/or jigs for nearly any construction or manufacturing task, eliminating the need to design custom jigs or work surfaces to build different parts of a structure, such dynamic jigs being repositioned and/or reconfigured in order to provide a work surface to construct the different parts of an object or structure (col. 5, lines 3-13).
	It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the invention to modify the machine of Mozeika to include a plurality of robots and end effectors as taught by Linnell, as well as the variety of end effectors taught in Linnell, including the planar effectors of Linnell, for use as one or more primary manipulators of Mozeika and also providing the machine of Mozeika with more than one part placement robots, for the advantages taught in Linnell including the ability to selectively perform tooling (e.g., the fused filament fabrication taught by Mozeika) on a variety of parts and on a variety of part surfaces of such parts wherein the parts are precisely positioned with respect to one another without the time and expense required for creating specialized jigs for each part.  

	Regarding claims 2 and 16, claim 16 recites all of the limitations of claim 1 and is therefore rejected for the same reasons as set forth above in the rejection of claim 1.  Both claims 2 and 16 further recite the PPL robot is configured to position and hold a first component a predetermined distance from a second component during fused filament welding.  As discussed in the rejection of claim 1 above, Mozeika teaches apparatus configured for fused filament welding of two parts that are precisely positioned with respect to one another.   Although Mozeika does not provide an example wherein its apparatus holds first and second components at a distance from one another during fused filament welding as recited in claims 2 and 16, such is an operational or process step that does not further limit apparatus claims 2 and 16.  Although features of an apparatus may be recited functionally, the manner of operating the device does not differentiate the apparatus claim from the prior art. MPEP 2144.  "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  In this case, all of the structural features of claims 2 and 16 are found in  Mozeika/Linnell applied in the rejection of claim 1. 
	 
	Regarding claims 3-6 and 8 that depend either directly or indirectly from claim 2, please see the rejection of claim 2 above that also applies to the functional limitations recited in these claims.  Furthermore claims 6-8 are directed to process steps being performed on a particular material being worked upon (lens and lighting module) that do not further limit these apparatus claims.  MPEP 2115.  

	Regarding claim 7, see Mozeika Fig. 1 and teaching that tool head 106 may include one or more FDM print head and an extruder (para [0030]) (i.e., structure configured for applying a material other than fused filament, such as a sealant). Regarding the claim 7 language directed to extruding sealant a predetermined distance between the lens and lighting module, please see the rejection of claims 3-6 and 8 above.  Such functional limitation/operational step language does not further limit this apparatus claim.

	Regarding claims 9 and 10, please see the rejection of claim 1 above and Fig. 7 of Mozeika illustrating the machine being configured to assemble two sub-assemblies.  Regarding the remainder of claims 9 and claim 10, see the rejections directed to claims 3-8 above that also applies to claims 9 and 10, the functional limitations recited in these claims failing to set forth a structural limitation differentiating the claimed apparatus from the prior art.

	Regarding claims 14 and 15, see Fig. 1 of Mozeika teaching both the primary and secondary manipulators are floor mounted and teaching more than one roof structure mounted tool-head 106 (para [0030]).  See the rejection of claim 1 above and the Linnell teaching of a plurality of robots, illustrated as floor mounted.

Regarding claims 17-18 and 20, the functional language in these claims is directed to operation of the apparatus that does not provide any structural limitations further limiting the apparatus claims from which these claims depend.  Furthermore, claim 20 is directed to process steps being performed on a particular material being worked upon (lens and lighting module) that does not further limit the apparatus claim.  MPEP 2115.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA L SCHALLER whose telephone number is (408)918-7619. The examiner can normally be reached Monday-Friday 8 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CYNTHIA L SCHALLER/Primary Examiner, Art Unit 1746